Citation Nr: 1110631	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 as the result of radiation treatment at VA treatment facility in August and September 1999.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran had active duty from January 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Pittsburgh, Pennsylvania RO has jurisdiction of the case, and the Travel Board hearing was conducted there.

In January 2008 the Veteran testified during a Decision Review Officer (DRO) hearing at the RO and in September 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Pittsburgh RO.  Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA provides compensation under the provisions of 38 U.S.C.A. § 1151 if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions.  There must be an unforeseeable result or some negligence or lack of proper skill on the part of the VA.  This compensation is awarded in the same manner as if the additional disability or death were service connected.  See 38 U.S.C.A. § 1151.

The Veteran contends that his current erectile dysfunction is a result of the radiation treatment he received at a VA facility when undergoing treatment of his rectal cancer in August and September 1999.  At his September 2010 hearing he testified that prior to his radiation treatment, he was informed by VA physicians that while the radiation would eliminate his ability to procreate, he would still be able to remain sexually active.  He contends that he has had erectile dysfunction since.

Records on file reveal that the Veteran was found to have anal cancer in 1999 with surgical removal in August 1999.  Subsequently he was treated with chemotherapy and radiation.  Records suggest that the radiation was carried out through September 1999.  There are subsequent records showing continued findings of radiation burns on the penis, into at least 2006.

Some of the records on file note the dosage of the radiation to be performed, and there is an indication of the total dosage received.  The records detailing the actual treatment, to include the dosages administered are not on file.  Those records are potentially probative as to whether treatment was indicated and properly administered.

The Board finds that additional development is warranted in this matter before a decision on the merits can be made.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In the present case, resolution of the Veteran's claim requires medical opinion and possibly an examination, both with respect to whether the Veteran suffered additional disability as a result of VA care or treatment, and if so, with respect to whether the VA care providers failed to exercise proper care in their treatment of the Veteran.  Because no such evidence has been obtained, a remand is required.  Accordingly, a VA opinion and examination if needed, should be obtained from a VA physician, based on a review of the complete record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain for association with the claims folder records of all radiation treatments administered from the hospitalization through the outpatient treatments in August and September 1999.  Records obtained should include the doses and the frequency of the radiation.  To the extent the records sought cannot be obtained, the claims folder should contain documentation of the attempts made to obtain the records and appellant and his representative should be informed that the records were unavailable.

2.  The RO/AMC should arrange for the Veteran's medical records to be reviewed by VA physician.  (It is noted that if the questions asked herein cannot be answered without an examination, an examination should be scheduled.)  The Veteran's entire claims file must be made available to the examiner for review prior to his/her report.  After reviewing the claims and associated VA medical records, the VA physician should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that VA medical treatment in August 1999 and September 1999 at the University Drive VA Medical Center (VAMC) in Pittsburgh, Pennsylvania resulted in additional disability, with consideration given to the Veteran's contention's that he now suffers from erectile dysfunction.  Is there evidence that the appellant has erectile function?  If the Veteran did suffer an additional disability, please identify the additional disability incurred.  Specifically, are there radiation burns or other residuals that are unexplained or the result of improper care?

Specifically, the VA physician should also opine whether the proximate cause of any such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during the surgical treatment, (b) an event not reasonably foreseeable, or (c) neither a or b.

The examiner should set forth all medical findings, together with the complete rationale for all conclusions reached.  If answers cannot be provided without an examination of the Veteran, such examination should be scheduled.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


